Exhibit 10.2

 

STERIS CORPORATION

1994 EQUITY COMPENSATION PLAN

 

(as amended through January 5, 2000)

 

1. Purpose. The STERIS Corporation 1994 Equity Compensation Plan is intended to
promote the interests of STERIS Corporation and its shareholders. The purposes
of the Plan are to attract and retain key employees for the Company and its
Subsidiaries, to provide key employees with a proprietary interest in the
Company, and to stimulate the interest of key employees in the development and
financial success of the Company. To achieve these purposes, the Company may
grant Awards of Options, Stock Appreciation Rights, Restricted Stock, and
Performance Shares to selected Employees, all in accordance with the terms and
conditions hereinafter set forth. Capitalized terms used in this Plan have the
meanings ascribed to them in Section 26, the last section hereof.

 

2. Administration. The Plan shall be administered by the Committee. No Award may
be made under the Plan to any member or alternate member of the Committee. The
Committee shall have authority, subject to the terms of the Plan, (a) to
determine the Employees who are eligible to participate in the Plan, the type,
size, and terms of Awards to be granted to any Employee, the time or times at
which Awards shall be exercisable or at which restrictions, conditions, and
contingencies shall lapse, and the terms and provisions of the instruments by
which Awards shall be evidenced, (b) to establish any other restrictions,
conditions, and contingencies on Awards in addition to those prescribed by the
Plan, (c) to interpret the Plan, and (d) to make all determinations necessary
for the administration of the Plan. The construction and interpretation by the
Committee of any provision of the Plan or any Award Instrument delivered
pursuant to the Plan and any determination by the Committee pursuant to any
provision of the Plan or any Award Instrument shall be final and conclusive. No
member or alternate member of the Committee shall be liable for any such action
or determination made in good faith. The Committee may act only by a majority of
its members. Any determination of the Committee may be made, without a meeting,
by a writing or writings signed by all of the members of the Committee. In
addition, the Committee may authorize any one or more of their number or any
officer of the Company to execute and deliver documents on behalf of the
Committee and the Committee may delegate to one or more employees, agents, or
officers of the Company, or to one or more third party consultants, accountants,
lawyers, or other advisors, such ministerial duties related to the operation of
the Plan as it may deem appropriate.

 

3. Eligibility. Awards may be granted to Employees of the Company or any
Subsidiary selected by the Committee in its sole discretion. The granting of any
Award to an Employee shall not entitle that Employee to, nor disqualify that
Employee from, participation in any other grant of an Award. The maximum number
of Common Shares with respect to which any Employee may receive Awards during
any calendar year shall be 50,000 Common Shares.

 

4. Stock Subject to the Plan. The aggregate number of Common Shares of the
Company that may be issued and distributed to Employees in connection with
Awards granted under the Plan shall be 500,000 Common Shares which may be
authorized and unissued Common Shares, treasury Common Shares, or Common Shares
acquired on the open market specifically for distribution under the Plan, as the
Board of Directors may from time to time determine. The number of Common Shares
remaining available for grants of additional Awards under the Plan at any
particular time shall be reduced, upon the granting thereafter of any Award
under the Plan, by the full number of Common Shares subject to that Award except
that, in the case of any particular Tandem Award, the number of Common Shares
counted as being subject to such Tandem Award shall be the maximum number of
Common Shares with respect to which the Employee may receive value under such
Tandem Award. If any Award for any reason expires or is terminated, in whole or
in part, without the receipt by an Employee of Common Shares (or the equivalent
thereof in cash or other property), the Common Shares subject to that part of
the Award that has so expired or terminated shall again be available for the
future grant of Awards under the Plan. Notwithstanding any other provision of
the Plan, but subject to adjustment under Section 12, the maximum number of
Common Shares that may be issued under the Plan pursuant to Incentive Stock
Options shall be 500,000 Common Shares.

 

- 1 -



--------------------------------------------------------------------------------

5. Stock Options.

 

5.1 Type and Date of Grant of Options.

 

(a) The Award Instrument pursuant to which any Incentive Stock Option is granted
shall specify that the Option granted thereby shall be treated as an Incentive
Stock Option. The Award Instrument pursuant to which any Nonqualified Option is
granted shall specify that the Option granted thereby shall not be treated as an
Incentive Stock Option.

 

(b) The day on which the Committee authorizes the grant of an Incentive Stock
Option shall be the date on which that Option is granted. No Incentive Stock
Option may be granted on any date after the tenth anniversary of the date of
adoption of the Plan.

 

(c) The day on which the Committee authorizes the grant of a Nonqualified Option
shall be considered the date on which that Option is granted, unless the
Committee specifies a later date.

 

5.2 Exercise Price. The Exercise Price under any Option shall be not less than
the Fair Market Value of the Common Shares subject to the Option on the date the
Option is granted.

 

5.3 Option Expiration Date. The Option Expiration Date under any Incentive Stock
Option shall not be later than ten years from the date on which the Option is
granted. The Option Expiration Date under any Nonqualified Option shall not be
later than ten years and one month from the date on which the Option is granted.

 

5.4 Exercise of Options.

 

(a) Except as otherwise provided in Section 9, an Option may be exercised only
(i) while the Employee to whom the Option was granted is in the employ of the
Company or of a Subsidiary, and (ii) after the Employee to whom the Option was
granted has been in the continuous employ of the Company or of a Subsidiary for
at least six months from the date on which the Option was granted. Subject to
these requirements, and unless otherwise specified by the Committee in the
relevant Award Instrument, each Option shall become exercisable to the extent
of:

 

(w) from and after the first anniversary date of the Agreement, 25% of the
Common Shares subject to the Option;

 

(x) from and after the second anniversary date of the Agreement, an additional
25% of the Common Shares subject to the Option;

 

(y) from and after the third anniversary date of the Agreement, an additional
25% of the Common Shares subject to the Option; and

 

(z) from and after the fourth anniversary date of the Agreement, the remaining
25% of the Common Shares subject to the Option.

 

If, by reason of the application of Section 9, an Option may be exercised at a
time when an Optionee is no longer an employee of the Company, and, on the
Employment Termination Date, the Optionee held any Options that were not then
otherwise fully exercisable, each such Option shall be exercisable as of the
Employment Termination Date: (I) to the extent that it was exercisable pursuant
to the foregoing schedule, plus (II) to the extent of an additional percentage
determined by multiplying 25% by a fraction the numerator of which is the number
of days between the Employment Termination Date and the immediately preceding
anniversary date of the Optionee’s Agreement (or, if no anniversary date has
occurred, the numerator will be the number of days between the Employment
Termination Date and the date of the grant of the Option) and the denominator of
which is 365. Once any portion of an Option becomes exercisable, that portion
shall remain exercisable until expiration or termination of the Option. An
Employee to whom an Option is granted may exercise the Option from time to time,
in whole or in part, up to the total number of Common Shares with respect to
which the Option is then exercisable, except that no fraction of a Common Share
may be purchased upon the exercise of any Option.

 

- 2 -



--------------------------------------------------------------------------------

(b) An Employee electing to exercise an Option shall deliver to the Company (i)
the Exercise Price payable in accordance with Section 5.5 and (ii) written
notice of the election that states the number of whole Common Shares with
respect to which the Employee is exercising the Option.

 

5.5 Payment For Common Shares. Upon exercise of an Option by an Employee, the
Exercise Price shall be payable by the Employee in cash or in such other form of
consideration as the Committee determines may be accepted, including, without
limitation, securities or other property, or any combination of cash, securities
or other property, or by delivery by the Employee (with the written notice of
election to exercise) of irrevocable instructions to a broker registered under
the 1934 Act to promptly deliver to the Company the amount of sale or loan
proceeds to pay the Exercise Price. The Committee, in its sole discretion, may
grant to an Employee the right to transfer Common Shares acquired upon the
exercise of a part of an Option in payment of the Exercise Price payable upon
immediate exercise of a further part of the Option.

 

6. Stock Appreciation Rights.

 

6.1 Grant of SARs. An SAR may be granted only in connection with an Option. An
SAR granted in connection with an Incentive Stock Option may be granted only
when the Incentive Stock Option is granted. An SAR granted in connection with a
Nonqualified Option may be granted either when the related Nonqualified Option
is granted or at any time thereafter, including, in the case of any Nonqualified
Option resulting from the conversion of an Incentive Stock Option to a
Nonqualified Stock Option, simultaneously with or after the conversion.

 

6.2 Exercise of SARs.

 

(a) An Employee electing to exercise an SAR shall deliver written notice to the
Company of the election identifying the SAR and the related Option with respect
to which the SAR was granted to the Employee and specifying the number of whole
Common Shares with respect to which the Employee is exercising the SAR. Upon
exercise of the SAR, the related Option shall be deemed to be surrendered to the
extent that the SAR is exercised.

 

(b) SARs may be exercised only (i) after the expiration of six months from the
date of grant of the SAR, (ii) on a date when the Fair Market Value of a Common
Share exceeds the Exercise Price stated in the Option related to that SAR, (iii)
at a time and to the same extent as the related Option is exercisable, (iv) by
surrender to the Company, unexercised, of the related Option or any applicable
portion thereof, and (v) in compliance with all restrictions set forth in or
specified by the Committee pursuant to Section 6.2(c).

 

(c) The Committee may specify in the Award Instrument pursuant to which any SAR
is granted waiting periods and restrictions on permissible exercise periods in
addition to the restrictions on exercise set forth in Section 6.2(b), including,
without limitation, any restriction necessary to make applicable the Rule 16b-3
Exemption.

 

6.3 Payment for SARs. The amount payable upon exercise of an SAR may be paid by
the Company in cash, or, if the Committee shall determine in its sole
discretion, in whole Common Shares (taken at their Fair Market Value at the time
of exercise of the SAR) or in a combination of cash and whole Common Shares;
provided, however, that in no event shall the total number of Common Shares that
may be paid to an Employee pursuant to the exercise of an SAR exceed the total
number of Common Shares subject to the related Option.

 

6.4 Termination, Amendment, or Suspension of SARs. An SAR shall terminate and
may no longer be exercised upon the first to occur of (a) exercise or
termination of the related Option, or (b) any termination date specified by the
Committee at the time of grant of the SAR. In addition, the Committee may in its
sole discretion at any time before the occurrence of a Change of Control amend,
suspend, or terminate any SAR theretofore granted under the Plan without the
holder’s consent; provided that, in the case of amendment, no provision of the
SAR, as amended, shall be in conflict with any provision of the Plan. The
amendment, suspension, or termination of any SAR by the Committee as described
in the immediately preceding sentence shall not affect the holder’s rights in
any related Option.

 

- 3 -



--------------------------------------------------------------------------------

7. Restricted Stock.

 

7.1 Additional Conditions on Restricted Stock. In addition to the restrictions
on disposition of Restricted Stock during the Restriction Period and the
requirement to offer Restricted Stock to the Company if the Employee’s
employment terminates during the Restriction Period, the Committee may provide
in the Award Instrument with respect to any Award of Restricted Stock other
restrictions, conditions, and contingencies, which other restrictions,
conditions, and contingencies, if any, may relate to, in addition to such other
matters as the Committee may deem appropriate, the Employee’s personal
performance, corporate performance, or the performance of any subunit of the
Company or any Subsidiary, in each case measured in such manner as may be
specified by the Committee. The Committee may impose different restrictions,
conditions, and contingencies on separate Awards of Restricted Stock granted to
different Employees, whether at the same or different times, and on separate
Awards of Restricted Stock granted to the same Employee, whether at the same or
different times. The Committee may specify a single Restriction Period for all
of the Restricted Stock subject to any particular Award Instrument or may
specify multiple Restriction Periods so that the restrictions with respect to
the Restricted Stock subject to the Award will expire in stages according to a
schedule specified by the Committee and set forth in the Award Instrument;
provided, however, that no Restriction Period with respect to any Restricted
Stock shall end earlier than six months after the date on which that Restricted
Stock is granted.

 

7.2 Payment for Restricted Stock. Each Employee to whom an Award of Restricted
Stock is made shall pay the Acquisition Price with respect to that Restricted
Stock to the Company not later than 30 days after the delivery to the Employee
of the Award Instrument with respect to that Restricted Stock. If any Employee
fails to pay the Acquisition Price with respect to any Award of Restricted Stock
within that 30 day period, the Employee’s rights under that Award shall be
forfeited.

 

7.3 Rights as a Shareholder. Upon payment by an Employee in full of the
Acquisition Price for Restricted Stock under an Award, the Employee shall have
all of the rights of a shareholder with respect to the Restricted Stock,
including voting and dividend rights, subject only to such restrictions and
requirements referred to in Section 7.1 as may be incorporated in the Award
Instrument with respect to that Restricted Stock.

 

7.4 Lapse of Restrictions following Unaccepted Offer of Resale. If (a) an
Employee or an Employee’s Representative becomes required, under the terms of
the Plan or any provision of an Award Instrument, to offer for resale at the
Acquisition Price to the Company Restricted Stock held by the Employee at the
Employment Termination Date and makes the required offer to the Company in
writing, and (b) the Company fails to repurchase that Restricted Stock at the
Acquisition Price within 60 days of the date on which the Company receives that
written offer, all restrictions on that Restricted Stock shall lapse and neither
the Employee nor the Employee’s Representative shall thereafter be required to
offer to resell that Restricted Stock to the Company.

 

8. Performance Shares.

 

8.1 Discretion of Committee with Respect to Performance Shares. The Committee
shall have full discretion to select the Employees to whom Awards of Performance
Shares are made, the number of Performance Shares to be granted to any Employee
so selected, the kind and level of the Performance Goals and whether those
Performance Goals are to apply to the Company, a Subsidiary, or any one or more
subunits of the Company or of any Subsidiary, and the dates on which each
Performance Period shall begin and end, and to determine the form and provisions
of the Award Instrument to be used in connection with any Award of Performance
Shares.

 

8.2 Conditions to Payment for Performance Shares.

 

(a) Unless otherwise provided in the relevant Award Instrument, an Employee must
be employed by the Company or a Subsidiary on the last day of a Performance
Period to be entitled to payment for any Performance Shares.

 

(b) The Committee may establish, from time to time, one or more formulas to be
applied against the Performance Goals to determine whether all, some portion but
less than all, or none of the Performance Shares granted with respect to a
Performance Period are treated as earned pursuant to any Award. An Employee will
be entitled to receive payments with respect to any Performance Shares only to
the extent that those Performance Shares are treated as earned under one or more
such formulas.

 

- 4 -



--------------------------------------------------------------------------------

8.3 Payment for Performance Shares. The Company shall pay each Employee who is
entitled to payment for Performance Shares earned with respect to any
Performance Period an amount for those Performance Shares (a) in cash (based
upon the per share Fair Market Value of Common Shares on the last day of the
Performance Period), (b) in Common Shares (one Common Share for each Performance
Share earned), (c) in Restricted Stock (one Common Share of Restricted Stock for
each Performance Share earned), or (d) any combination of the foregoing, in such
proportions as the Committee may determine. Restricted Stock issued by the
Company in payment of Performance Shares shall be subject to all the provisions
of Section 7.

 

9. Termination of Employment. After an Employee’s Employment Termination Date,
the rules set forth in this Section 9 shall apply. All factual determinations
with respect to the termination of an Employee’s employment that may be relevant
under this Section 9 shall be made by the Committee in its sole discretion.

 

9.1 Termination Other Than Upon Death or Disability or for Cause. Upon any
termination of an Employee’s employment for any reason other than the Employee’s
disability or death or the Employee’s termination for cause:

 

(a) Unless otherwise provided in the relevant Award Instrument, the Employee
shall have the right during the period ending three months after the Employment
Termination Date, but not later than the Option Expiration Date, to exercise any
Options and related SARs that were outstanding on the Employment Termination
Date, if and to the same extent as those Options and SARs were exercisable by
the Employee on the Employment Termination Date,

 

(b) Unless otherwise provided in the relevant Award Instrument, the Employee
shall offer for resale at the Acquisition Price to the Company each Common Share
of Restricted Stock held by the Employee at the Employment Termination Date with
respect to which, as of that date, any restrictions, conditions, or
contingencies have not lapsed, and

 

(c) Unless otherwise provided in the relevant Award Instrument, the Employee
shall forfeit each Performance Share with respect to which, as of that date, any
restrictions, conditions, or contingencies have not lapsed.

 

9.2 Termination Due To Disability. Upon any termination of an Employee’s
employment due to disability:

 

(a) Unless otherwise provided in the relevant Award Instrument, the Employee, or
the Employee’s Representative, shall have the right (i) to exercise, from time
to time during the period ending one year after the Employment Termination Date,
but not later than the Option Expiration Date, any Nonqualified Options and
related SARs that were outstanding on the Employment Termination Date, if and to
the same extent those Options and SARs were exercisable by the Employee on the
Employment Termination Date, and (ii) to exercise, from time to time during the
period ending one year after the Employment Termination Date, but not later than
the Option Expiration Date, any Incentive Stock Options and related SARs that
were outstanding on the Employment Termination Date, if and to the same extent
as those Options and SARs were exercisable by the Employee on the Employment
Termination Date (even though exercise of the Incentive Stock Option more than
one year after the Employment Termination Date may cause the Option to fail to
qualify for Incentive Stock Option treatment under the Code),

 

(b) Unless otherwise provided in the relevant Award Instrument, the Employee, or
the Employee’s Representative, shall offer for resale at the Acquisition Price
to the Company each Common Share of Restricted Stock held by the Employee at the
Employment Termination Date with respect to which, as of that date, any
restrictions, conditions, or contingencies have not lapsed, and

 

(c) Unless otherwise provided in the relevant Award Instrument, the Employee
shall forfeit each Performance Share with respect to which, as of that date, any
restrictions, conditions, or contingencies have not lapsed.

 

- 5 -



--------------------------------------------------------------------------------

9.3 Death of an Employee. Upon the death of an Employee while employed by the
Company or any Subsidiary or within any of the periods referred to in any
Section 9.1 or 9.2 during which any particular Option or SAR remains potentially
exercisable:

 

(a) Unless otherwise provided in the relevant Award Instrument (in which the
Committee may specify a different period of extension of the Option Expiration
Date in the event of the death of the Employee), if the Option Expiration Date
of any Nonqualified Option that had not expired before the Employee’s death
would otherwise expire before the first anniversary of the Employee’s death,
that Option Expiration Date shall automatically be extended to the first
anniversary of the Employee’s death,

 

(b) Unless otherwise provided in the relevant Award Instrument, any Options and
related SARs that had been outstanding for at least six months on the date of
the Employee’s death shall become immediately exercisable in full and the
Employee’s Representative shall have the right to exercise, from time to time
during the period ending one year after the date of the Employee’s death, but
not later than the Option Expiration Date, any such Options and related SARs in
accordance with Section 5.4 (as to any Options) or Section 6.2 (as to any SARs),

 

(c) Unless otherwise provided in the relevant Award Instrument, (i) the
Restriction Period with respect to all outstanding Awards of Restricted Stock
that had been outstanding for at least six months on the date of the Employee’s
death shall immediately terminate, and (ii) the Employee’s Representative shall
offer for resale at the Acquisition Price to the Company each Common Share of
Restricted Stock held by the Employee at the date of the Employee’s death that
had not been outstanding for at least six months on that date, and

 

(d) Unless otherwise provided in the relevant Award Instrument, (i) the
restrictions, conditions, or contingencies on any Performance Shares that had
been outstanding for at least six months on the date of the Employee’s death
shall be modified in such manner as the Committee may specify to give the
Employee’s Representative the benefit of those Performance Shares through the
date of the Employee’s death, and (ii) each Performance Share held by the
Employee at the date of the Employee’s death that had not been outstanding for
at least six months on that date shall be forfeited.

 

9.4 Termination for Cause. Upon any termination of an Employee’s employment for
Cause:

 

(a) All of the Employee’s rights with respect to unexercised Options and SARs
shall expire immediately before the Employment Termination Date,

 

(b) The Employee shall offer for resale at the Acquisition Price to the Company
each Common Share of Restricted Stock held by the Employee at the Employment
Termination Date with respect to which, as of that date, any restrictions,
conditions, or contingencies have not lapsed, and

 

(c) The Employee shall forfeit each Performance Share with respect to which, as
of the Employment Termination Date, any restrictions, conditions, or
contingencies have not lapsed.

 

10. Acceleration Upon Change of Control. Unless otherwise specified in the
relevant Award Instrument, upon the occurrence of a Change of Control of the
Company, each Award theretofore granted to any Employee that then remains
outstanding shall, subject to Section 16, be modified as follows: (a) any
outstanding Option shall become immediately exercisable in full, (b) SARs
related to any such Options shall also become immediately exercisable in full,
(c) the Restriction Period with respect to all outstanding Awards of Restricted
Stock shall immediately terminate, and (d) the restrictions, conditions, or
contingencies on any Performance Shares shall be modified in such manner as the
Committee may specify to give the Employee the benefit of those Performance
Shares through the date of Change of Control.

 

11. Assignability. No Option, SAR, Restricted Stock or Performance Share may be
transferred other than by will or by the laws of descent and distribution or
pursuant to a qualified domestic relations order as defined in Section
414(p)(1)(B) of the Code that satisfies the requirements of Section 414(p)(1)(A)
of the Code. During an Employee’s lifetime, only the Employee (or in the case of
incapacity of an Employee, the Employee’s attorney in fact or legal guardian)
may exercise any Award requiring or permitting exercise.

 

- 6 -



--------------------------------------------------------------------------------

12. Adjustment Upon Changes in Common Shares. In the event of any stock
dividend, stock split, or share combination of the Common Shares or any
reclassification, recapitalization, merger, consolidation, other form of
business combination, liquidation, or dissolution involving the Company or any
spin-off or other distribution to shareholders of the Company (other than normal
cash dividends), (a) the Committee shall make appropriate adjustments to the
maximum number of Common Shares that may be issued under the Plan pursuant to
Section 4, and (b) the Committee shall adjust the number and kind of shares
subject to, the price per share under, and the terms and conditions of each then
outstanding Award to the extent necessary and in such manner that the benefits
of Employees under all then outstanding Awards shall be maintained substantially
as before the occurrence of such event. Any adjustment so made by the Committee
shall be conclusive and binding for all purposes of the Plan as of such date as
the Committee may determine.

 

13. Purchase For Investment. Each person acquiring Common Shares pursuant to any
Award may be required by the Company to furnish a representation that he or she
is acquiring the Common Shares so acquired as an investment and not with a view
to distribution thereof if the Company, in its sole discretion, determines that
such representation is required to insure that a resale or other disposition of
the Common Shares would not involve a violation of the Securities Act of 1933,
as amended, or of applicable blue sky laws. Any investment representation so
furnished shall no longer be applicable at any time such representation is no
longer necessary for such purposes.

 

14. Withholding of Taxes. The Company will withhold from any payments of cash
made pursuant to the Plan such amount as is necessary to satisfy all applicable
federal, state, and local withholding tax obligations. The Committee may, in its
discretion and subject to such rules as the Committee may adopt from time to
time, permit or require an Employee to satisfy, in whole or in part, any
withholding tax obligation that may arise in connection with the grant of an
Award, the lapse of any restrictions with respect to an Award, the acquisition
of Common Shares pursuant to any Award, or the disposition of any Common Shares
received pursuant to any Award by such means as the Committee may determine
including, without limitation, by having the Company hold back some portion of
the Common Shares that would otherwise be delivered pursuant to the Award or by
delivering to the Company an amount equal to the withholding tax obligation
arising with respect to such grant, lapse, acquisition, or disposition in (a)
cash, (b) Common Shares, or (c) such combination of cash and Common Shares as
the Committee may determine. The Fair Market Value of the Common Shares to be so
held back by the Company or delivered by the Employee shall be determined as of
the date on which the obligation to withhold first arose. The Company shall
apply the provisions of this Section 14 only to meet required tax withholding
(based on the minimum statutory withholding rates for federal and state tax
purposes, including payroll taxes, that are applicable to the supplemental
income recognized by an employee) and shall not withhold (or repurchase) Common
Shares in excess of the minimum number required for tax withholding. With
respect to Section 16(b) Employees, any applicable conditions with respect to
tax withholding required under Rule 16b-3 in order to obtain or be eligible for
the Rule 16b-3 Exemption in respect thereof shall be deemed to be incorporated
into the Plan.

 

15. Awards in Substitution for Awards Granted by Other Companies. Awards,
whether Incentive Stock Options, Nonqualified Options, SARs, Restricted Stock,
or Performance Shares, may be granted under the Plan in substitution for awards
held by employees of a company who become Employees of the Company or a
Subsidiary as a result of the merger or consolidation of the employer company
with the Company or a Subsidiary, or the acquisition by the Company or a
Subsidiary of the assets of the employer company, or the acquisition by the
Company or a Subsidiary of stock of the employer company as a result of which it
becomes a Subsidiary. The terms, provisions, and benefits of the substitute
Awards so granted may vary from the terms, provisions, and benefits set forth in
or authorized by the Plan to such extent as the Committee at the time of the
grant may deem appropriate to conform, in whole or in part, to the terms,
provisions, and benefits of the awards in substitution for which they are
granted.

 

16. Holding Periods. No Section 16(b) Employee shall sell or exercise, as the
case may be, any equity security or derivative security (which includes, without
limitation, Options and SARs), in each case as defined in the 1934 Act or the
rules and regulations promulgated thereunder, acquired pursuant to an Award
under the Plan, before the earliest date on which the sale or exercise is
eligible for the Rule 16b-3 Exemption. If any provision of this Section 16 must
be modified or becomes unnecessary to comply with the requirements of Rule
16b-3, the Committee may waive such provision and/or amend the Plan to add to or
modify the provisions hereof accordingly.

 

17. Legal Requirements. No Awards shall be granted and the Company shall have no
obligation to make any payment under the Plan, whether in Common Shares, cash,
or any combination thereof, except in compliance with all applicable Federal and
state laws and regulations, including, without limitation, the Code and Federal
and state securities laws.

 

- 7 -



--------------------------------------------------------------------------------

18. Duration and Termination of the Plan. The Plan shall become effective and
shall be deemed to have been adopted on the date on which it is approved by the
shareholders of the Company and shall remain in effect thereafter until
terminated by action of the Board of Directors. No termination of the Plan shall
adversely affect the rights of any Employee with respect to any Award granted
before the effective date of the termination.

 

19. Amendments. The Board of Directors, or a duly authorized committee thereof,
may alter or amend the Plan from time to time prior to its termination in any
manner the Board of Directors, or such duly authorized committee, may deem to be
in the best interests of the Company and its shareholders, except that no
amendment may be made without shareholder approval if shareholder approval is
required under Rule 16b-3 to qualify for the Rule 16b-3 Exemption, is required
by any applicable securities law or tax law, or is required by the rules of the
registered national securities association through whose inter-dealer quotation
system the Common Shares are quoted. The Committee shall have the authority to
amend the terms and conditions applicable to outstanding Awards (a) in any case
where expressly permitted by the terms of the Plan or of the relevant Award
Instrument or (b) in any other case with the consent of the Employee to whom the
Award was granted. Except as expressly provided in the Plan or in the Award
Instrument evidencing the Award, the Committee may not, without the consent of
the holder of an Award granted under the Plan, amend the terms and conditions
applicable to that Award in a manner adverse to the interests of the Employee.

 

20. Plan Noncontractual. Nothing herein contained shall be construed as a
commitment to or agreement with any person employed by the Company or a
Subsidiary to continue such person’s employment with the Company or the
Subsidiary, and nothing herein contained shall be construed as a commitment or
agreement on the part of the Company or any Subsidiary to continue the
employment or the annual rate of compensation of any such person for any period.
All Employees shall remain subject to discharge to the same extent as if the
Plan had never been put into effect.

 

21. Interest of Employees. Any obligation of the Company under the Plan to make
any payment at any future date merely constitutes the unsecured promise of the
Company to make such payment from its general assets in accordance with the
Plan, and no Employee shall have any interest in, or lien or prior claim upon,
any property of the Company or any Subsidiary by reason of that obligation.

 

22. Claims of Other Persons. The provisions of the Plan shall in no event be
construed as giving any person, firm, or corporation any legal or equitable
right against the Company or any Subsidiary, their officers, employees, agents,
or directors, except any such rights as are specifically provided for in the
Plan or are hereafter created in accordance with the terms and provisions of the
Plan.

 

23. Absence of Liability. No member of the Board of Directors of the Company or
a Subsidiary, of the Committee, of any other committee of the Board of
Directors, or any officer or Employee of the Company or a Subsidiary shall be
liable for any act or action under the Plan, whether of commission or omission,
taken by any other member, or by any officer, agent, or Employee, or, except in
circumstances involving his bad faith or willful misconduct, for anything done
or omitted to be done by himself.

 

24. Severability. The invalidity or unenforceability of any particular provision
of the Plan shall not affect any other provision hereof, and the Plan shall be
construed in all respects as if such invalid or unenforceable provision were
omitted herefrom.

 

25. Governing Law. The provisions of the Plan shall be governed and construed in
accordance with the laws of the State of Ohio.

 

26. Definitions.

 

26.1 1934 Act. The term “1934 Act” shall mean the Securities Exchange Act of
1934, as amended.

 

26.2 Acquisition Price. The term “Acquisition Price” with respect to Restricted
Stock shall mean such amount as may be specified by the Committee in the Award
Instrument with respect to that Restricted Stock as the consideration to be paid
by the Employee for that Restricted Stock.

 

- 8 -



--------------------------------------------------------------------------------

26.3 Award. The term “Award” shall mean an award granted under the Plan of an
Option, of Stock Appreciation Rights, of Restricted Stock, or of Performance
Shares.

 

26.4 Award Instrument. The term “Award Instrument” shall mean a written
instrument evidencing an Award in such form and with such provisions as the
Committee may prescribe, including, without limitation, an agreement to be
executed by the Employee and the Company, a certificate issued by the Company,
or a letter executed by the Committee or its designee. Each Award Instrument
shall provide that acceptance of the Award Instrument by an Employee constitutes
agreement to the terms of the Award evidenced thereby.

 

26.5 Cause. The Company shall be deemed to have “Cause” for the termination of
an Employee’s employment if the Employee has committed any act or series of acts
determined by the Committee (in a determination made either before or after the
Employment Termination Date) to warrant discharge from employment, including,
without limitation, any act of theft or dishonesty in connection with the
Employee’s employment with the Company, any unauthorized disclosure of
confidential information belonging to the Company, or other similar action.

 

26.6 Change of Control. A “Change of Control” shall be deemed to have occurred
if at any time or from time to time after the date of adoption of the Plan:

 

(a) there is a report filed on Schedule 13D or Schedule 14D-1 (or any successor
schedule, form, or report), each as adopted under the 1934 Act, disclosing the
acquisition of 25% or more of the voting stock of the Company in a transaction
or series of transactions by any person (as the term “person” is used in Section
13(d) and Section 14(d)(2) of the 1934 Act),

 

(b) during any period of 730 consecutive days or less, individuals who at the
beginning of such period constitute the directors of the Company cease for any
reason to constitute at least a majority thereof unless the election of each new
director of the Company was approved or recommended by the vote of at least
two-thirds of the directors of the Company then still in office who were
directors of the Company at the beginning of any such period,

 

(c) the Company merges with or into or consolidates with another corporation
following approval of the shareholders of the Company of such merger or
consolidation and, after giving effect to such merger or consolidation, less
than fifty percent (50%) of the then outstanding voting securities of the
surviving or resulting corporation represent or were issued in exchange for
voting securities of the Company outstanding immediately prior to such merger or
consolidation,

 

(d) there is a sale, lease, exchange, or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the assets of the
Company following approval of the shareholders of the Company of such
transaction or series of transactions, or

 

(e) the shareholders of the Company shall approve any plan or proposal for the
liquidation or dissolution of the Company.

 

26.7 Code. The term “Code” shall mean the Internal Revenue Code of 1986, as
amended.

 

26.8 Committee. The term “Committee” shall mean a committee appointed by the
Board of Directors of the Company to administer the Plan. The Committee shall be
composed of not less than two directors of the Company. The Board of Directors
may also appoint one or more directors as alternate members of the Committee. No
officer or Employee of the Company or of any Subsidiary shall be a member or
alternate member of the Committee. The Committee shall at all times be so
comprised as to satisfy the disinterested administration standard contained in
Rule 16b-3, if required to qualify for the Rule 16b-3 Exemption.

 

26.9 Common Shares. The term “Common Shares” shall mean common shares of the
Company without par value.

 

26.10 Company. The term “Company” shall mean STERIS Corporation and its
successors, including the surviving or resulting corporation of any merger of
STERIS Corporation with or into, or any consolidation of STERIS Corporation
with, any other corporation or corporations.

 

- 9 -



--------------------------------------------------------------------------------

26.11 Disability. An Employee shall be deemed to have suffered a “Disability” if
and only if (a) the Employee has established to the satisfaction of the
Committee that the Employee is unable to perform the Employee’s normal duties
and responsibilities with the Company by reason of a medically determinable
physical or metal impairment that can be expected to result in death or that has
lasted or can be expected to last for a continuous period of not less than 12
months, all within the meaning of Section 22(e)(3) of the Code, and (b) the
Employee has satisfied any other requirement that may be imposed by the
Committee.

 

26.12 Employee. The term “Employee” shall mean any individual employed by the
Company or by any Subsidiary (including any individual employed by the Company
or any Subsidiary who is also a member of the Board of Directors of the Company
or of any Subsidiary).

 

26.13 Employee’s Representative. The term “Employee’s Representative” shall
mean, (a) in the case of a deceased Employee, the Employee’s executor or
administrator or the person or persons to whom the Employee’s rights under any
Award are transferred by will or the laws of descent and distribution, and (b)
in the case of a disabled or incapacitated Employee, the Employee’s attorney in
fact or legal guardian.

 

26.14 Employment Termination Date. The term “Employment Termination Date” with
respect to an Employee shall mean the first date on which the Employee is no
longer employed by the Company or any Subsidiary.

 

26.15 Exercise Price. The term “Exercise Price” with respect to an Option shall
mean the price specified in the Option at which the Common Shares subject to the
Option may be purchased by the holder of the Option.

 

26.16 Fair Market Value. Except as otherwise determined by the Committee, the
term “Fair Market Value” with respect to Common Shares shall mean the closing
sales price of the Common Shares as reported on the national securities exchange
on which the Common Shares are traded, or, if applicable, as reported on the
National Association of Securities Dealers Automated Quotation System (“NASDAQ”)
National Market, on the date for which the determination of fair market value is
made or, if there are no sales of Common Shares on that date, then on the next
preceding date on which there were any sales of Common Shares. If the Common
Shares are not or cease to be traded on a national securities exchange or on the
NASDAQ National Market, the “Fair Market Value” of Common Shares shall be
determined in the manner prescribed by the Committee.

 

26.17 Incentive Stock Option. The term “Incentive Stock Option” shall mean an
Option intended by the Committee to qualify as an “incentive stock option”
within the meaning of Section 421 of the Code.

 

26.18 Nonqualified Option. The term “Nonqualified Option” shall mean an Option
intended by the Committee not to qualify as an “incentive stock option” under
Section 421 of the Code.

 

26.19 Option. The term “Option,” shall mean an Award entitling the holder
thereof to purchase a specified number of Common Shares at a specified price
during a specified period of time.

 

26.20 Option Expiration Date. The term “Option Expiration Date” with respect to
any Option shall mean the date selected by the Committee after which, except as
provided in Section 9.3 in the case of the death of the Employee to whom the
option was granted, the Option may not be exercised.

 

26.21 Performance Goal. The term “Performance Goal” shall mean a performance
goal specified by the Committee in connection with the potential grant of
Performance Shares and may include, without limitation, goals based upon
cumulative earnings per Common Share, return on investment, return on
shareholders’ equity, or achievement of any other goals, whether or not readily
expressed in financial terms, that are related to the performance by the
Company, by any Subsidiary, or by any Employee or group of Employees in
connection with services performed by that Employee or those Employees for the
Company, a Subsidiary, or any one or more subunits of the Company or of any
Subsidiary.

 

26.22 Performance Period. The term “Performance Period” shall mean such one or
more periods of time, which may be of varying and overlapping durations, as the
Committee may select, over which the attainment of one or more Performance Goals
will be relevant in connection with one or more Awards of Performance Shares.

 

- 10 -



--------------------------------------------------------------------------------

26.23 Performance Shares. The term “Performance Shares” shall mean an Award
denominated in Common Shares and contingent upon attainment of one or more
Performance Goals by the Company or a Subsidiary or any subunit of the Company
or of any Subsidiary over a Performance Period.

 

26.24 Plan. The term “Plan” shall mean this STERIS Corporation 1994 Equity
Compensation Plan as from time to time hereafter amended in accordance with
Section 19.

 

26.25 Restricted Stock. The term “Restricted Stock” shall mean Common Shares of
the Company delivered to an Employee pursuant to an Award subject in every case
to:

 

(a) the restriction that the Employee not sell, transfer, otherwise dispose of,
or pledge or otherwise hypothecate the Restricted Stock during the applicable
Restriction Period, and

 

(b) the requirement that, subject to the provisions of Section 9, if the
Employee’s employment terminates so that the Employee is no longer employed by
the Company or any Subsidiary before the end of the applicable Restriction
Period, the Employee will offer to sell to the Company at the Acquisition Price
each Common Share of Restricted Stock held by the Employee at the Employment
Termination Date with respect to which, as of that date, any restrictions,
conditions, or contingencies have not lapsed.

 

In addition to the restriction and requirement set forth in (a) and (b), above,
each Common Share of Restricted Stock shall be subject to such other
restrictions, conditions, and contingencies, if any, as the Committee may
provide in the Award Instrument with respect to that Restricted Stock.

 

26.26 Restriction Period. The term “Restriction Period” with respect to an Award
of Restricted Stock shall mean the period selected by the Committee and
specified in the Award Instrument with respect to that Restricted Stock during
which the Employee may not sell, transfer, otherwise dispose of, or pledge or
otherwise hypothecate that Restricted Stock.

 

26.27 Rule 16b-3. The term “Rule 16b-3” shall mean Rule 16b-3 or any successor
provision under the 1934 Act.

 

26.28 Rule 16b-3 Exemption. The term “Rule 16b-3 Exemption” shall mean the
exemption from Section 16(b) of the 1934 Act that is available under Rule 16b-3.

 

26.29 Section 16(b) Employee. The term “Section 16(b) Employee” shall mean an
individual who is, or at any time within the preceding six months was, a
director, officer, or 10% shareholder of the Company within the meaning of
Section 16(b) of the 1934 Act.

 

26.30 Stock Appreciation Right. The term “Stock Appreciation Right” or “SAR”
shall mean an Award granted to an Employee with respect to all or any part of
any Option that entitles the holder thereof to receive from the Company, upon
exercise of the SAR and surrender of the related Option, or any portion of the
SAR and the related Option, an amount equal to 100%, or such lesser percentage
as the Committee may determine at the time of the grant of the Award, of the
excess, if any, measured at the time of the exercise of the SAR, of (a) the Fair
Market Value of the Common Shares subject to the Option with respect to which
the SAR is exercised over (b) the Exercise Price of those Common Shares under
the Option.

 

26.31 Subsidiary. The term “Subsidiary” shall mean any corporation, partnership,
joint venture, or other business entity in which the Company owns, directly or
indirectly, 50 percent or more of the total combined voting power of all classes
of stock (in the case of a corporation) or other ownership interests (in the
case of any entity other than a corporation).

 

26.32 Tandem Award. The term “Tandem Award” shall mean any two or more Awards
that are linked by the terms of any such Awards so that the exercise of one such
Award, in whole or in part, requires or will automatically result in the
surrender or cancellation, in whole or in proportionate part, of the other such
Awards.

 

- 11 -